  Case 3:20-cv-00468-NJR Document 3 Filed 05/27/20 Page 1 of 3 Page ID #16




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JASON P. SUMMERS,                                  )
                                                    )
                 Petitioner,                        )
                                                    )
 vs.                                                )          Case No. 20-cv-468-NJR
                                                    )
                                                    )
 WARDEN WILLIAMS,                                   )
                                                    )
                 Respondent.                       ))

                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Petitioner Jason P. Summers, an inmate of the Federal Bureau of Prisons (“BOP”) currently

incarcerated at Federal Correctional Institution – Greenville (“FCI – Greenville”), brings this

habeas corpus action pursuant to 28 U.S.C. § 2241 to challenge the constitutionality of his

conviction. Specifically, he challenges his conviction for possessing and discharging a firearm

pursuant to 18 U.S.C. § 924(c)(1)(A), arguing that it should be vacated in light of the United States

Supreme Court’s recent decision in United States v. Davis, __ U.S. __, 139 S. Ct. 2319 (June 24,

2019).

         The case is now before the Court for a preliminary review of the Petition pursuant to Rule 4

of the Rules Governing Section 2254 Cases in United States District Courts. Without commenting

on the merits of Summers’s claim, the Court concludes that the Petition survives preliminary

review under Rule 4 and Rule 1(b). Given the limited record and the still-developing application

of Davis, it is not plainly apparent that Summers is not entitled to habeas relief.

         That said, a Davis claim may more appropriately be raised in a motion brought under 28

U.S.C. § 2255. That is because relief is only available via a Section 2241 petition when relief under

                                                  1
  Case 3:20-cv-00468-NJR Document 3 Filed 05/27/20 Page 2 of 3 Page ID #17




Section 2255 is “inadequate or ineffective to test the legality of [a prisoner’s] detention,” see 28

U.S.C. § 2255(e). If Davis is ultimately deemed to be a new constitutional case rather than a

statutory interpretation case, a claim based on Davis would not fit within the parameters of Section

2255(e)’s “savings clause,” and thus could not be brought under the umbrella of Section 2241. See

In re Davenport, 147 F.3d 605, 610-12 (7th Cir. 1998) (the first condition for bringing a claim

under the savings clause is that the Section 2241 petitioner must rely on a statutory interpretation

case rather than a constitutional case); see also Chazen v. Marske, __ F.3d __, No. 18-3268, 2019

WL 4254295, at *3 (7th Cir. Sept. 9, 2019); Brown v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013).

       The Court notes that the instant Petition was filed pursuant to 28 U.S.C. § 2241 and cannot

be re-characterized as a Section 2255 motion. But because the Seventh Circuit Court of Appeals

has not yet addressed whether a Davis claim may be brought under Section 2241, the Court will

allow Summers to proceed, at least for now, on his theory that a Section 2255 motion is inadequate

or ineffective for such a claim.

       The Court also appoints the Federal Public Defender to the extent Petitioner raises a claim

related to Davis. Counsel shall enter an appearance within 14 days. The Court sets the following

briefing schedule in accordance with Amended Administrative Order 249: Petitioner's counsel

will have 45 days from his or her entry of appearance to file either an amended habeas petition

pursuant to Davis or a motion to withdraw. If Petitioner's counsel files a motion to withdraw,

Petitioner will have 30 days from the date of service to respond to a motion to withdraw. The

Government will then have 45 days to file a response to all of Petitioner’s arguments. Petitioner

will then have 30 days to submit a reply to the Government’s response. The Clerk of Court is

DIRECTED to send Petitioner a copy of Amended Administrative Order 249 (dated September

30, 2019).



                                                 2
  Case 3:20-cv-00468-NJR Document 3 Filed 05/27/20 Page 3 of 3 Page ID #18




        The Clerk is further DIRECTED to serve Warden Williams. Service upon the United

States Attorney for the Southern District of Illinois, 750 Missouri Avenue, East St. Louis, Illinois,

shall constitute sufficient service.

        IT IS SO ORDERED.

        DATED: 5/27/2020

                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 3
